DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 5/25/2020.
This application is a CIP of 15/810,475 filed on 11/13/2017 issued Patent No., 10,664,986.
Claims 1-19 are pending.
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings (Figures 1A and 1B) should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,664,986. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Dependent claims 9-10 and 12-14 are rejected for the same reasons - as being unpatentable over claims 7-11 of U.S. Patent No. 10,664,986 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,664,986 in view of US 2014/0163703 to Chang et al. The differences between the claim is generating an alarm based on the interaction points. Chang discloses ‘flag’ for status check. Flag is set to ‘true’ for example if number of splits that need to occur is incremed by one. “[I]f the blob's centroid is within the bounding box of the two occupants, the blob is added to an array of blobs that need to be split.”  (see Figures 15B and 15C; paragraphs [0088, 0129-0130]). Dependent claims 2-5 are similarly rejected in view of claims 2-5 of the patent 10,664,986.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0163703 to Chang et al. (hereafter, “Chang”).
With regard to claim 1 Chang discloses a method for determining occupants' interactions in a space (Figures 12-18), the method comprising: applying a computer vision algorithm to obtain locations of an occupant, in the space, over time (paragraphs [0047-0048, 0060, 0088], Figure 1 that includes a system showing the environment and computer system with a network 104, paragraph [0050]; Figure 2 where in a controlled space like a room, an occupant is tracked/analyzed in a region 148 for example, paragraph [0053], Figure 10 and paragraph [0054]); and using a processor to compare locations of a plurality of occupants to extract interaction points between the plurality of occupants, the interaction points fulfilling a pre-determined condition (paragraphs [0064-0071, 0128, 0130; and Figures 15A-15C where “the bounding boxes of the occupants are compared to determine if they are identical”), and generate an alarm based on the interaction points (paragraphs [0088, 0129-0130]).
With regard to claim 2 Chang discloses wherein the computer vision algorithm comprises detecting a shape of the occupant and tracking the shape of the occupant to obtain the location of the occupant (paragraphs [0102-0105]).
With regard to claim 3 Chang discloses wherein the interaction points comprise locations in the space in which at least two occupants are situated at a distance within a pre-determined range, from each other (Fig. 13B, paragraph [0122], process starts at Fig. 12A continuing to Fig. 13B).
With regard to claim 15, claim 15 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 15. Chang discloses a system, a camera, processor in Figs. 1, 2, 10, and 19; sensor 108 being the 
With regard to claim 16, claim 16 is rejected same as claim 3 and the arguments similar to that presented above for claim 3 are equally applicable to claim 16, and all of the other limitations similar to claim 3 are not repeated herein, but incorporated by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0163703 to Chang et al. (hereinafter, “Chang”).
With regard to claim 8, Chang teaches a system comprising: a processor configured to (Fig. 9) receive images of a space (Fig. 1, paragraph [0048] for example), creating a history log of the occupant (Figure 15A where process of creating a log is described) based on tracking of the occupant through the images of the space to obtain locations in the space over time (occupant detection module 119, Figure 4A, paragraph [0057] and [0060] for example where location of the occupants is determined; also see paragraphs [0048-0049], status check updates the occupants location over time, paragraph [0088]); maintain a database of the history logs (memory 906), and create a map of occupant interaction in the space based on comparison of history logs, the map comprising locations in which at least two occupants are situated at a distance, which is within a pre-determine range, from each other (paragraph [0128] and Figures 15A-15C where “the bounding boxes of the occupants are compared to determine if they are identical”; blobs and bounding box are considered to be map of occupant interactions from the points/location as seen in Figures 15A step 520. From this step, the process either goes to 552 or 532. As seen in Figures 15B and 15C, array of blobs are created that needs to be split and it is determined by evaluating each blob – therefore creating a ‘map’). However, Chang does not expressly teach a “map” being created. 
 It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Chang’s reference having so called map. The suggestion/motivation for doing so would have been that it is obvious to have created a map where a histogram equalization is applied to images and results are created thereafter, see Figures 15A-C17A-B and paragraphs [0127 and 0132]).
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to obtain the invention as specified in claim 1. 

With regard to claim 9 Chang discloses an image sensor to obtain the images of the space (claim 11 and 20, sensor 108, Figure 1, paragraphs [0050-0051]).
With regard to claim 10 Chang discloses wherein the image sensor is configured to obtain top view images of the space (Figure 10 where occupants are viewed from top view, for example).
With regard to claim 19 Chang discloses wherein the processor is configured to cause a change in a display based on the interaction points (output devices 914, Figure 19, paragraph [0138] where one of the output device maybe a display where results are being displayed).
Allowable Subject Matter
Claims 6-7, 11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 107889054 discloses a crowd position collection device, a real-time monitoring guidance system and an interactive monitoring method. According to the crowd position collection device, the real-time monitoring guidance system and the interactive monitoring method, a crowd flow direction and a crowd hotspot can be analyzed, and to-be-dense area and time of a crowd are pre-judged; not only is the crowd analyzed, but an accurate position of a target person further also can be positioned; moreover, through seamless coverage, the crowd position collection device monitors important information such as a traveling track so as to judge a current crowd position hotspot of a monitoring area; before the crowd density exceeds an alert density, the early warning is performed, the crowd is guided via the guidance system to avoid, and simultaneously a feedback is sent to a mobile terminal to remind a user of taking a measure; in the guidance of positioning and monitoring, an IDC data center feeds3D map positioning data back to the mobile terminal, such that the user is convenient to observe an own position multi-dimensionally in an occasion in which the building complexity is relatively large and the crowd density is relatively high; and meanwhile, a terminal indication board arranged at a corresponding position is utilized, such that real-.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669